Case 1:18-cv-00214-JJM-PAS Document 96-4 Filed 03/11/21 Page 1 of 2 PageID #: 1076




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

                                              )
  KENNETH FITCH and                           )
  ESTATE OF DIANNE L. FITCH                   )
                                              )
                       Plaintiffs,            )
                                              )
  v.                                          )      Civil Action No. 1:18-cv-00214
                                              )
  FEDERAL HOUSING FINANCE                     )
  AGENCY, FEDERAL NATIONAL                    )
  MORTGAGE ASSOCIATION,                       )
  WELLS FARGO BANK, N.A.,                     )
  HARMON LAW OFFICES, P.C., and               )
  266 PUTNAM AVENUE, LLC                      )
                                              )
                       Defendants.            )
                                              )

   DECLARATION OF ZACHARY W. BERK, ESQ. IN SUPPORT OF DEFENDANT 266
     PUTNAM AVENUE, LLC’S MOTION FOR PARTIAL SUMMARY JUDGMENT

         I, Zachary W. Berk, hereby declare and state as follows:

         1.     I am a partner at the law firm Saul Ewing Arnstein & Lehr LLP. I represent

  defendant 266 Putnam Avenue, LLC (“Putnam”) in this case. I submit this Declaration in

  connection with Defendant 266 Putnam Avenue, LLC’s Motion for Partial Summary Judgment.

         2.     Attached hereto as Exhibit A is a copy of a Note in the principal amount of

  $96,648.00, dated December 31, 2009, concerning the property located at 73 Kay Street,

  Cumberland, RI 02864 and bearing a signature of Dianne L. Fitch.

         3.     Attached hereto as Exhibit B is copy of a Mortgage concerning the property

  located at 73 Kay Street, Cumberland, RI 02864, which is dated December 31, 2009 and

  identifies Dianne L. Fitch as the “Borrower” and Wells Fargo Bank, N.A. at the “Lender.”
Case 1:18-cv-00214-JJM-PAS Document 96-4 Filed 03/11/21 Page 2 of 2 PageID #: 1077




         4.     The above-referenced documents were previously filed in this case as attachments

  to Defendant Harmon Law Offices, P.C.’s Memorandum in Support of Motion to Dismiss filed

  on June 25, 2018.

                Signed under the penalties of perjury this 7th day of December, 2020.

                                             /s/ Zachary W. Berk
                                                Zachary W. Berk




                                               -2-
